SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1282
KA 11-00256
PRESENT: SCUDDER, P.J., CENTRA, VALENTINO, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JON T. MAGLIOCCO, DEFENDANT-APPELLANT.


JOSEPH T. JARZEMBEK, BUFFALO, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Genesee County Court (Robert C.
Noonan, J.), rendered January 6, 2011. The resentence certified
defendant as a sex offender.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a resentence certifying him
as a sex offender pursuant to Correction Law § 168-d based on his
conviction, upon his plea of guilty, of unlawful surveillance in the
second degree (Penal Law § 250.45 [3]). In his brief, defendant
contends that being certified as a sex offender is akin to receiving
an enhanced sentence and thus that County Court erred in imposing that
enhanced sentence without affording him the opportunity to withdraw
his guilty plea. We reject that contention. The court was not
required to address the Sex Offender Registration Act consequences
that flowed from defendant’s conviction during the plea allocution
because they are “collateral rather than direct consequences of a
guilty plea” (People v Gravino, 14 NY3d 546, 550), and defendant’s
claimed lack of awareness of those consequences did not affect the
voluntariness of his guilty plea (see id.). Also, the court was not
required to conduct a factfinding hearing before certifying defendant
as a sex offender because defendant was not convicted of an offense
listed in Correction Law § 168-d (1) (b) or (c) (see Gravino, 14 NY3d
at 557 n 5).

     Contrary to the further contention of defendant, the court
properly concluded, “after considering ‘the nature and circumstances
of the crime and . . . the history and character of the defendant, . .
. that [his] registration [as a sex offender] would [not] be unduly
harsh and inappropriate’ ” (People v Allen, 64 AD3d 1190, 1191, lv
                                 -2-                          1282
                                                         KA 11-00256

denied 13 NY3d 794, quoting Correction Law § 168-a [2] [e]).




Entered:   December 28, 2012                    Frances E. Cafarell
                                                Clerk of the Court